Citation Nr: 1635723	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-17 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disorder of the left shoulder, to include degenerative arthritis.

2.  Entitlement to an evaluation in excess of 50 percent for a right hip disability, status post total right hip replacement.

[The issue of entitlement to a total disability evaluation based upon individual unemployability (TDIU) will be addressed in a separate decision.]



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran, R.B.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, and Detroit, Michigan, respectively.  The Veteran testified before the undersigned in May 2016.  A copy of the Board hearing transcript (Transcript) has been associated with the record.

These issues were remanded by the Board in January 2011 for further development.

The issues of entitlement to service connection for a disorder of the left hand, to include as secondary to the Veteran's now-service-connected shoulder disability, as well as entitlement to service connection for a hernia, have been raised by the record (see Transcript, pp. 10, 11), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an evaluation in excess of 50 percent for a right hip disability, status post total right hip replacement, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record stands in relative equipoise as to whether a disorder of the left shoulder was incurred during the Veteran's period of active service.


CONCLUSION OF LAW

Viewing the evidence of record in the light most favorable to the Veteran, his claimed left shoulder disorder was incurred during his period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran testified that his left shoulder was struck by shrapnel during a confirmed, in-service blast, and that his diagnoses of tendinosis, tears of the supraspinatus, subscapularis, infraspinatus, bicep tendons, and osteoarthritis of the left shoulder are etiologically-related to this in-service event.  To that end, the U.S. Court of Appeal for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Turning to the Veteran's service treatment records, the Board notes that there is no record of a chronic, left shoulder disorder during his military career.  Further, there is no record of a left shoulder injury at the time of treatment for a right hip injury.  However, on separation in June 1956, the medical officer did note [what appears to be] a dermatological anomaly of the left posterior shoulder.   The Board also points out that the same medical officer indicated that the Veteran's lower extremities were normal despite significant treatment for the Veteran's right hip in the first quarter of 1956.

Post-service, a VA outpatient report from December 2009 noted that the deformity of the Veteran's distal left clavicle was likely related to an old, healed fracture.  Moderate degenerative changes of the left glenohumeral joint were noted as well.

A December statement from a private provider noted that he had been treating the Veteran for a left shoulder condition, that he had reviewed the in-service medical treatment records, and he opined that the Veteran's claimed disorder was directly related to injuries incurred during service.  The provider also stated that the Veteran's disorder may also have been aggravated by "the service connected condition," though he failed to indicate how the Veteran's hip disability may have aggravated a left shoulder disorder.

A February 2010 report, from another private provider, indicated that the Veteran injured his left shoulder during an explosion in 1953 while working as a Navy diver during the Korean War.  The Veteran reported that the shoulder had bothered him intermittently since that time, and that the condition had worsened over the prior year and a half.  The examiner noted that the Veteran's shrapnel wounds were well-healed.  While the examiner did not specifically indicate that these wounds were located at the area of the left shoulder, the statement was proffered amidst the report of physical examination concerning the left shoulder.  It was the provider's belief that the Veteran's left shoulder arthritis was a direct result of the in-service injury.

An April 2010 report from the same private facility indicated that the Veteran's left shoulder arthritis was posttraumatic, and that such was a direct result of his in-service injury in 1953.  It was also noted that, while the Veteran was right-hand dominant, no arthritis was present in the right shoulder.

In conjunction with his claim, the Veteran was afforded a VA examination in April 2012.  At that time, osteoarthritis was diagnosed, as well as several tendon tears.  It was noted that the Veteran injured his right hip in 1953 (now service connected), and the Veteran reported that his left shoulder was injured during the same incident.  The Veteran was later hospitalized for shrapnel removal.  The Veteran stated that his left shoulder had progressively worsened.  The examiner noted that there was very limited movement or strength in the affected area.  The Veteran also reported numbness along the lateral side of the left arm to his little finger.  The Veteran denied post-service trauma to the left shoulder.  It was noted that the Veteran had a scar at the left shoulder, though the exact location was not indicated.  

Ultimately, the examiner indicated that the Veteran's left shoulder disorders were less likely than not incurred during service, as there was no documentation in his claims file to substantiate an in-service, chronic injury.  It was further noted that, while the Veteran's service treatment records noted treatment for his right hip, no such documentation existed for the left shoulder.  Also, the Veteran's separation examination of the bilateral upper extremities was normal.  The examiner did not remark, however, as to the defect of the left posterior shoulder noted on separation.  Finally, the examiner pointed out that the first treatment of record for a left shoulder disorder occurred in 2010, approximately 54 years after discharge.

Taking all reports into account, the Board finds that the evidence in this case is at least so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  While the Board notes that the December 2009 private opinion lacks probative value due to the absence of any rationale, the December 2009 VA outpatient report is indicative of an old, healed clavicular fracture.  Further, the February 2010 report noted healed shrapnel wounds, and the April 2012 VA examiner confirmed the presence of such.  While the record is silent for left shoulder complaints for more than five decades following separation, the Veteran is competent to report his in-service injury, and he his competent to report left shoulder pain (albeit less severe) from discharge to the present day.  Finally, the Board notes that the April 2012 VA examiner failed to note the left shoulder defect on the Veteran's 1956 separation examination.

As the evidence here is, at worst, in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal, entitlement to service connection for a left shoulder disorder is granted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for a disorder of the left shoulder, to include degenerative arthritis, is granted.


REMAND

With regard to the Veteran's increased rating claim, it would appear that he was provided a VA examination to assess his level of symptomatology on July 25, 2011.  However, after a search of the entire electronic VA claims file, to include VBMS and VVA databases, no such report is found.  

Further, the Veteran submitted a statement dated August 15, 2014, in which he stated that his situation had changed, and that he was wheelchair bound.  In the most recent VA examination of record, the Veteran was able to ambulate with a cane or a walker.  During his Board hearing, he testified that his right hip disability had worsened since the 2011 VA examination.  See Transcript, p. 6.  

As such, the results of prior examinations are non-pertinent to his current level of disability.  The issue of entitlement to an initial rating in excess of 50 percent for a right hip disability is therefore remanded to assess the present level of symptomatology.  Pursuant to the Court's guidance in Correia v. McDonald, the examination afforded to the Veteran should report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  See No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Both the left and right hips should be tested.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Locate the VA examination report, authored July 25, 2011, and associate that document with the Veteran's VA claims file.  If such is not available, indicate why this is so. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right hip disability.  

Consistent with 38 C.F.R. § 4.59, the examiner must test both the disabled right hip and the left hip, if possible, for active motion, passive motion, weight bearing motion, and non-weight bearing motion, in addition to the results following repetitive motion testing.  If any of the range of motion testing described above is not possible, explain why.  Failure to do so will result in an examination report being found inadequate.

3.  Then readjudicate the issues on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter or the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKEWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


